Citation Nr: 0724140	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a dental disability for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing at the RO in 
January 2004.  The Board previously remanded this case for 
further development in February 2006.

The Board notes that the issue of entitlement to service 
connection for a dental disability for treatment purposes was 
also remanded in the February 2006 decision.  However, 
entitlement to service connection for treatment purposes was 
granted for teeth number 7 and 8 in a December 2006 rating 
decision.  As this was a full grant of the benefits sought, 
this issue is no longer in appellate status.    


FINDINGS OF FACT

1.  During service, teeth 7 and 8 were removed and prosthesis 
were inserted due to trauma from a motor vehicle accident.  

2.  Loss of replaceable missing teeth is not a disorder for 
which service connection can be granted for compensation 
purposes.


CONCLUSION OF LAW

Service connection for dental disability for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R §§ 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in October 2002 and July 2006 VCAA 
letter, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2006 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board finds that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2002, which was prior to the 
February 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the July 2006 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issue on appeal in the December 2006 supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
July 2006 VCAA notice informed the veteran of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, post service treatment records, and 
VA examination reports.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in February 2004 and 
March 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involved the issue of entitlement to 
service connection for dental disability for compensation 
purposes.  While in service, in July 1956, the veteran was 
involved in a motor vehicle accident in which teeth 7 and 8 
were cracked.  Subsequently, in October 1956, these teeth 
were removed and a prosthesis was created and inserted to 
replace the two teeth.  

A service-connected, non-compensable dental disability (Class 
II(a) eligibility) has already been adjudicated as resulting 
from service trauma to teeth 7 and 8, and as stated above, 
service connection for purposes of dental treatment was 
granted by the RO in a December 2006 rating decision.  38 
C.F.R. § 17.161(c). 

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the note immediately following this 
code states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150, Diagnostic Code 9913.  Even though a February 2004 VA 
examination indicated that the veteran had moderate to severe 
bone loss in the maxilla and mandible, there is no evidence 
of record that the veteran's loss of teeth 7 and 8 from 
trauma in service is the result of loss of substance of body 
of maxilla or mandible.  The February 2004 VA examination 
does not give this indication.  Further, a March 2006 VA 
examination indicated that it was unlikely that the veteran's 
other dental problems and loss of remaining teeth were caused 
by the loss of teeth 7 and 8 from the motor vehicle accident 
while in service.  Therefore, the veteran does not have a 
service-connected compensable dental disability (Class I 
eligibility).  See 38 C.F.R. § 17.161(a).

The Board finds that the veteran has not presented any 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.  In 
conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 
        

ORDER

Entitlement to service connection for dental disability for 
compensation purposes is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


